      Case 1:19-cv-05244-AKH Document 40 Filed 11/26/19 Page 1 of 2
                                                 USDCSDNY
                                                 DOClJMENT
                                                 ELECTRONIC.\ LLY FJLED
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                  DOC#: ______ ·- ____
                                                  DATE FILED:J_\-'2.Jcr \ q
 --------------------------------------------------------------- X
 U.S. SECURITIES AND EXCHANGE
 COMMISSION,
                                                                     ORDER REGULATING
                                         Plaintiff,                  DISCOVERY

             -against-                                               19 Civ. 5244 (AKH)

 KIK INTERACTIVE INC.,

                                         Defendant.

 --------------------------------------------------------------- X


ALVINK. HELLERSTEIN, U.S.D.J.:

                 The parties, by joint letter ofNovember 22, 2019 (ECF No. 38) and pursuant to

my Individual Rule of Practice 2.E, ask me for rulings on discovery disputes. My rulings follow,

numbered as in the parties' joint letter.

             1. The SEC's Request No. 5, asking for documents concerning oral or written

                 agreements with employees, officers, directors or agents whom defendant

                 identifies in its Initial Disclosures, is granted, as originally formulated and as re-

                 stated on page 5 of the joint letter. Defendant shall make production within two

                 weeks from today. Obviously, agreements with witnesses, particularly regarding

                 their compensation at seemingly high rates for time taken in testifying and

                 preparing to testify, are relevant as to credibility. Defendant's excuse as to its

                 failure to produce timely, in the belief that the SEC's Request did not embrace

                 emails, is frivolous. Defendant's long argument that it had the right to delay the

                 SEC's complaints to the court by "meet and confer" procedures equally is

                 frivolous.
         Case 1:19-cv-05244-AKH Document 40 Filed 11/26/19 Page 2 of 2



           2. The SEC's Requests Nos. 4 and 7 are overly broad; defendant's objection to

              production is granted. Emails concerning allegations of the complaint, or

              concerning the Investigation are susceptible to varying interpretations. The SEC

              may reformulate its Requests to refer to specific subject matter.

           3. Defendant's discovery complaints should be made the subject of a separate joint

              letter pursuant to my Individual Rule of Practice 2.E.

           4. The status conference, scheduled to be held December 6, 2019 at 10:00 am, will

              be held instead, by telephone, on December 5, 2019 at 2:30 pm. A court reporter

              will transcribe the conference. The SEC will initiate the call.

              SO ORDERED.

Dated:        New York, New York
              November 26, 2019                     ALVIN K. HELLERSTEIN
                                                    United States District Judge
                                                                                  --
